Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 7, 8, 12, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US Pub. No. 2021/0019369).

             Regarding claim 1, with respect to Figures 1, 2, 5-8, Sharma teaches a computer-implemented method for subtitle generation, the computer-implemented method comprising the steps of: 
            receiving, by one or more computer processors, a video (fig.5, step 502, fig.6, step 602, fig.8; paragraphs 0029, 0093-0094); 
             determining, by one or more computer processors, one or more subtitles for the video (fig.7, step 704; paragraphs 0088-0089); 
             determining, by one or more computer processors, whether a word found in a background of the video is similar to a word found in the one or more subtitles (fig.5-7; paragraphs 0007, 0027, 0078-0086, 0088-0090); and 
              responsive to determining the word found in the end of time code for the video [i.e., background of the video] is similar to the word found in the one or more subtitles, generating, by one or more computer processors, one or more updated subtitles, wherein the one or more updated subtitles include the word found in the background of the video and remove the word found in the one or more subtitles that is similar  (fig.5-7; paragraphs 0007, 0027, 0078-0086, 0088-0090) (Note; The subtitle words are displayed, and removed from display, according to their start and end timecodes. Using these start and end timecodes, a subtitle word is displayed in the context-aware subtitle interface upon determining that a playback duration of the video corresponds to the start timecode for the word and removed from display upon determining that a playback duration of the video corresponds to the end timecode for the word.).
            calculating, by one more computer processors, a difficulty score [i.e., metric] for the one or more updated subtitles (paragraphs 0026-0027, 0036, 0054-0058, 0060-0062, 0083, 0084, 0086); 
            determining, by one or more computer processors, whether the metric is larger than a threshold (paragraphs 0026-0027, 0036, 0054-0058, 0060-0062, 0083, 0084, 0086); and 
            responsive to determining the metric is larger than the threshold, updating, by one more computer processors, the video to include the one or more updated subtitles (paragraphs 0026-0027, 0036, 0054-0058, 0060-0062, 0083, 0084, 0086).
 
            Regarding claims 5, 12 and 19, Sharma teaches wherein the threshold is received from user input (paragraphs 0026-0027, 0034, 0036, 0054-0058, 0060-0062, 0081, 0083, 0084, 0086).

             Regarding claims 7 and 14, Sharma teaches responsive to determine the metric is less than the threshold, providing, by one more computer processors, the one or more updated subtitles to a user (fig.7, step 704; paragraphs 0088-0089); and 
            receiving, by one or more computer processor, an indication from the user, wherein in the indication is to replace the one or more subtitles with the one or more updated subtitles (paragraphs 0026-0027, 0034, 0036, 0054-0058, 0060-0062, 0081, 0083, 0084, 0086).

            Claims 8 and 15 are rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Sharma teaches a computer program product for subtitle generation, the computer program product comprising: one or more computer readable storage media (paragraphs 0032, 0093, 0095, 0098-0102); and 
               program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to receive a video (paragraphs 0032, 0034, 0036, 0054-0058, 0060-0062, 0081, 0083, 0084, 0086, 0093, 0095, 0098-0102).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Pub. No. 2021/0019369).  

            Regarding claims 2, 9 and 16, Sharma teaches wherein the one or more subtitles for the video are determined (fig.7, step 704; paragraphs 0088-0089); and 
            updating, by one or more computer processors, the model based on the one or more updated subtitles (paragraphs 0026-0027, 0034, 0036, 0054-0058, 0060-0062, 0081, 0083, 0084, 0086).
            However, Sharma does not specifically teach that subtitles for the video are determined using speech recognition technology using a model. Examiner takes an official notice that subtitles for the video are being determined using speech recognition technology using a model is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sharma to incorporate the feature of subtitles for the video are being determined using speech recognition technology using a model in Sharma’s invention in order to provide proper subtitle based on the speech of the speakers/viewers more conveniently. 

             Regarding claims 3, 10 and 17, Sharma teaches wherein the metric for the one or more updated subtitles is calculated using word/words generation probability (paragraphs 0045, 0080) using language modeling for the one or more updated subtitles (paragraphs 0026-0027, 0034, 0036, 0054-0058, 0060-0062, 0081, 0083, 0084, 0086).
            However, Sharma does not specifically teach calculation using sentence generation probability. Examiner takes an official notice that calculation using sentence generation probability is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sharma to incorporate the feature of calculation using sentence generation probability in Sharma’s invention in order to provide proper updated subtitle based on the calculation using sentence generation probability more conveniently. 


             Regarding claims 4, 11 and 18, Sharma teaches wherein the threshold is calculated using sentence generation probability using language modeling for the one or more subtitles (paragraphs 0026-0027, 0034, 0036, 0080-0084, 0086).
            However, Sharma does not specifically teach calculation using sentence generation probability. Examiner takes an official notice that calculation using sentence generation probability is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sharma to incorporate the feature of calculation using sentence generation probability in Sharma’s invention in order to provide proper updated subtitle based on the calculation using sentence generation probability more conveniently. 


Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
June 4, 2022